                              IN THE UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF IOWA
                                       WESTERN DIVISION

                                                   )
    NuStar Farms, LLC, Anthony Nunes, Jr.,         )   Case No. 5:20-cv-04003-CJW-MAR
    and Anthony Nunes, III,                        )
                                                   )   Defendants’ Reply Brief in Support of
                Plaintiffs,                        )   Their Resisted Motion to Compel
    v.                                             )   Testimony of and Production of
                                                   )   Documents by Amanda Bahena
    Ryan Lizza and Hearst Magazine Media,          )
    Inc.,                                          )   (Oral Argument Requested)
                                                   )
                Defendants.                        )
                                                   )
                                                   )
                                                   )
                                                   )

          Defendants respectfully submit this reply brief supporting the Motion to Compel

Testimony of and Production of Documents by Amanda Bahena.1

          Plaintiffs’ two-and-a-half page Resistance and Opposition to Defendants’ Motion to

Compel (the “Resistance” or “Res.,” ECF No. 133) does nothing to excuse or explain their

substantial disclosures of attorney-client communications and their attendant waiver of the

asserted privilege. In fact, the Resistance does not quote or cite the disclosures at issue at all.

Plaintiffs’ conclusory assertion that they have “consistently and steadfastly objected to any and

all inquiry into the communications they had with” Bahena is unsupported and demonstrably

incorrect.

          Indeed, during the deposition of its designated corporate representative, NuStar

volunteered information regarding the 2018 Audit:




1
       Unless defined herein, capitalized terms have the same definition as in Defendants’
opening brief in support of the Motion (“Opening Br.,” ECF No. 126-1).

                                        1
         Case 5:20-cv-04003-CJW-MAR Document 140 Filed 08/16/21 Page 1 of 6
Boyer Decl., Ex. D, at 189:4–190:15.

       Plaintiffs did not disclose this information in response to questions asked during “cross-

examination,” as they argue. Rather, Plaintiffs volunteered this information, without objection or

instruction from their counsel, perhaps because they sought to use this selective disclosure to

advance their case. Miller v. Cont’l Ins. Co., 392 N.W.2d 500, 504-05 (Iowa 1986)

(“[V]oluntary disclosure of the content of a privileged communication constitutes waiver as to all

other communications on the same subject.”). Plaintiffs cannot “disclos[e] as much as [t]he[y]

please[]” regarding the 2018 Audit but “withhold the remainder.” Id. at 505 (citation omitted).

       The two Iowa cases cited by Plaintiffs for the proposition that a privilege is not waived

when answering questions upon cross-examination, see Res. at 2, (i) do not concern the attorney-


                                    2
     Case 5:20-cv-04003-CJW-MAR Document 140 Filed 08/16/21 Page 2 of 6
client privilege, and (ii) do not concern questioning at depositions as opposed to trial. And the

reasoning for the rule cited in those cases has no force in the context of a deposition, when

interjection of an objection presents no risk of prejudicing the party with the jury. See Rosenfeld

v. Ungar, 25 F.R.D. 340, 342 (S.D. Iowa 1960) (finding waiver where defendant could have

“invoked the privilege at the taking of his deposition when he was questioned concerning the

contents of his will,” but did not, because “[h]e, or his attorney, were not under the dilemma

incurred by a party under cross-examination during trial when the interjection of an objection

might prove prejudicial”); See Engineered Prods. Co. v. Donaldson Co., 313 F. Supp. 2d 951,

1021 (N.D. Iowa 2004) (privileged waived where witness “made a voluntary statement that [an

attorney] was the source of his belief that EPC had ‘sat on its rights’ while represented by

counsel in a deposition, and counsel thereafter allowed [the witness] to make further disclosures

without interposing an adequate objection”).

       And regardless, Plaintiffs waived the attorney-client privilege by placing the privileged

communications in issue through the claim they assert in the lawsuit they commenced and

continue to pursue. See Opening Br. II.B. As noted above, Anthony III testified that,



                                 Id., Ex. D, at 190:13-15. Then, for factual allegations sufficient

to state a claim for relief, NuStar alleged that it “documents all labor and employment

decisions,” and that I-9s and supporting identity and work authorization documents are

“reviewed and maintained by NuStar in the ordinary course of its business in accordance with

Federal law.” ECF No. 51 ¶ 4; see also id. ¶ 19(a) (“NuStar did not hire undocumented labor as

its business records will attest,” and “NuStar fully documented all hiring decisions in accordance

with Federal law.”).




                                    3
     Case 5:20-cv-04003-CJW-MAR Document 140 Filed 08/16/21 Page 3 of 6
       Plaintiffs do not [and cannot] deny that they seek to use the 2018 Audit as a sword and

shield, consciously withholding parts of it while selectively disclosing unsupported

characterizations of the 2018 Audit that, they believe, bolster their case. Plaintiffs offer no

response to the cases explaining that their position is untenable and unfairly prejudicial to

Defendants.

       Lastly, Plaintiffs state, in one sentence, that “Iowa law also permits a party who has

waived attorney-client privilege to retract the waiver and reinstate the privilege.” Res. 3 (citing

Fenceroy v. Gelita USA, Inc., 908 N.W.2d 235, 246 (Iowa 2018)). But they do not (i) identify

what, exactly, they want to “retract,” or (ii) explain why this Court should allow Plaintiffs to do

so here. If Plaintiffs sought to advance this argument, the Court should reject it as

underdeveloped, at best, and, more pointedly, as not preserved because Plaintiffs failed to

present the claim for reinstatement of the privilege with the evidentiary record that Fenceroy said

was required to “clearly and unequivocally” establish retraction of a waiver of privilege. Id.


[continued on next page]




                                    4
     Case 5:20-cv-04003-CJW-MAR Document 140 Filed 08/16/21 Page 4 of 6
                                         Conclusion

       For the reasons stated above and in the Opening Brief, Defendants respectfully request

that the Motion to Compel Testimony of and Production of Documents by Amanda Bahena be

granted.

           Dated: August 16, 2021                 Ryan Lizza and Hearst Magazine Media, Inc.,
                                                  Defendants

                                                  /s/ Nathaniel S. Boyer
                                                  Jonathan R. Donnellan, Lead Counsel*
                                                    jdonnellan@hearst.com
                                                  Ravi R. Sitwala*
                                                    rsitwala@hearst.com
                                                  Nathaniel S. Boyer*
                                                    nathaniel.boyer@hearst.com
                                                  Sarah S. Park*
                                                    sarah.park@hearst.com
                                                  Nina Shah*
                                                    nina.shah@hearst.com
                                                  Kristen Hauser
                                                    khauser@hearst.com
                                                  THE HEARST CORPORATION
                                                  Office of General Counsel
                                                  300 West 57th Street
                                                  New York, New York 10019
                                                  Telephone: (212) 841-7000
                                                  Facsimile: (212) 554-7000
                                                  *Admitted Pro Hac Vice

                                                  Michael A. Giudicessi
                                                   michael.giudicessi@faegredrinker.com
                                                  Nicholas A. Klinefeldt
                                                   nick.klinefeldt@faegredrinker.com
                                                  Susan P. Elgin
                                                   susan.elgin@faegredrinker.com
                                                  FAEGRE DRINKER BIDDLE & REATH LLP
                                                  801 Grand Avenue, 33rd Floor
                                                  Des Moines, Iowa 50309-8003
                                                  Telephone: (515) 248-9000
                                                  Facsimile: (515) 248-9010

                                                  Attorneys for Defendants




                                    5
     Case 5:20-cv-04003-CJW-MAR Document 140 Filed 08/16/21 Page 5 of 6
                                    Certificate of Service

The undersigned certifies that a true copy of Defendants’ Reply Brief in Further Support of
Their Resisted Motion Resisted Motion to Compel Testimony of and Production of
Documents by Amanda Bahena (Oral Argument Requested) was served upon the following
parties through the Court’s CM/ECF electronic filing system on August 16, 2021.

                                                   /s/ Nathaniel S. Boyer
Copy to:                                           Nathaniel S. Boyer

Bill McGinn
 bmcginn@mcginnlawfirm.com
Steven S. Biss
 stevenbiss@earthlink.net

Attorneys for Plaintiff


The undersigned certifies that—once-the below-identified attorney signs and returns Exhibit A to
the Protective Order, thereby allowing him to review and consider materials that were designated
as Confidential or Counsel’s Eyes Only pursuant to the Protective Order in this case—he will
serve a true copy of Defendants’ Reply Brief in Support of Their Resisted Motion Resisted
Motion to Compel Testimony of and Production of Documents by Amanda Bahena (Oral
Argument Requested) upon said attorney via email at his last known email address as shown
below.


                                                   /s/ Nathaniel S. Boyer

Copy to:

Sander J. Moorhead
 sander.moorhead@woodsfuller.com

Counsel for Amanda Bahena and Woods, Fuller, Shultz & Smith, P.C.




                                    6
     Case 5:20-cv-04003-CJW-MAR Document 140 Filed 08/16/21 Page 6 of 6
